Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 06/02/2022, have been received and entered.  Claims 1-31 are pending and in condition for allowance.

Status of Rejections Set Forth in the March 2, 2022 Non-Final Office Action
In reply to the rejection of claims 2-3 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “wherein the primary ionic suspension agent in the composition is not a solubilizing agent”, as set forth at p.5-6 of the previous Office Action dated March 2, 2022, Applicant now amends claim 2 to recite that one or more of the at least one ionic suspension agents in the composition are not capable of significantly increasing the solubilization of any of the at least three pharmaceutical ingredients. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claim 13 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for its recitation of the composition of claim 11 “comprises chondroitin sulfate”, as set forth at p.7 of the previous Office Action dated March 2, 2022, Applicant now amends claim 13 to recite the composition of claim 11 “further comprises”.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 22-31 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for its recitation of “an ocular bacterial infection” in the preamble and an active step of “delivering to a patient”, as set forth at p.7-8 of the previous Office Action dated March 2, 2022, Applicant now amends claim 22 to recite an ocular infection “in a mammalian eye” in the preamble and an active step of “administering to the mammalian eye”.  Accordingly, the rejection is withdrawn.
In reply to the provisional obviousness-type double patenting rejections of claims 1-31 as being unpatentable over claims 1-31 of copending application no. 17/458,529 and claims 1-31 of copending application no. 17/458,533, as set forth at p.17-19 of the previous Office Action dated March 2, 2022, Applicant now submits approved Terminal Disclaimers.  Accordingly, the rejections are withdrawn. 
In reply to the 35 U.S.C. §103 rejection of claims 1-5, 9-10, 16, 20-25, and 27 as being unpatentable over Thompson et al. and Pred-Gati-Brom Product Label in view of Muller-Lierhein, as set forth at p.8-15 of the previous Office Action dated March 2, 2022, Applicant now amends claim 1 to recite the composition is free of an effective amount of any block copolymer of poly(ethylene oxide) and poly(propylene oxide) and further amends claims 1 and 22 to recite “an effective amount” of moxifloxacin.  The recitation of “an effective amount” of moxifloxacin is supported by Applicants’ earliest filed priority document and therefore the present application is entitled to an earliest priority date of August 26, 2020, which predates Thompson.  Further, the Pred-Gati-Brom Product Label requires poloxamer 407, a non-ionic polyoxyethylene-polyoxypropylene block copolymer, which is now expressly excluded from the claims.  Accordingly, the rejection is withdrawn.
Having overcome all of the rejections set forth in the previous Office Action dated March 2, 2022, the claims are now in condition for allowance.

Information Disclosure Statement
Applicant's Information Disclosure Statement filed 06/02/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.

Terminal Disclaimer
	The Terminal Disclaimer, electronically filed on 06/06/2022, has been received, entered, and approved.  Accordingly, the provisional obviousness-type double patenting rejections of claims 1-31 as being unpatentable over claims 1-31 of copending application no. 17/458,529 and claims 1-31 of copending application no. 17/458,533, as set forth at p.17-19 of the previous Office Action dated March 2, 2022, are withdrawn.

Election/Restrictions
Claims 1-31 are allowable. The restriction requirement requiring an election of species of ionic suspension agent (Species Election I) and non-ionic suspension agent (Species Election II), as set forth in the Office action mailed on 01/04/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629